Citation Nr: 1752796	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  10-40 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disability.

2.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected bilateral knee disability.

3.  Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected bilateral knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran served on active duty from September 1983 to November 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs Regional Office in Oakland, California.

In October 2015, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is of record.

In December 2015, the Board, inter alia, granted service connection for a bilateral knee disability and remanded the remaining claims (listed on the title page) on appeal further development.  These matters were remanded again in November 2016 as the Board found the December 2015 remand orders were not complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is once again REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2016 Board remand noted findings that the February 2016 examiner's opinion was insufficient.

In a January 2017 addendum opinion, the examiner continued to opine that the Veteran denied any low back, left ankle, and bilateral foot disabilities were aggravated by his service-connected right knee disability.  In a May 2017 addendum opinion, the examiner indicated he had reviewed the electronic file.  He stated that "after reviewing the Veteran's claim file, I am in agreement with Dr. J's February 2016 and January 2017 medical opinions.  I based my decision on and support the medical rationales noted within Dr. J's February 2016 and January 2017 medical opinions.

The Board finds that the addendum opinions are still inadequate. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the relationship of the low back, left ankle, and bilateral foot disabilities to service.

The examiner should provide an opinion addressing the following question:

a.  The examiner should opine whether the Veteran's reports of symptoms in service and since, if accepted, would be sufficient to show a link between his current disabilities and service.  If so, is there any medical reason for rejecting those reports.  The absence of supporting treatment records is generally a legally insufficient reason for rejecting a veteran's reports, unless the existence of such records would be medically expected.

Is it at least as likely as not (50 percent or greater probability) that any low back, left ankle, and bilateral foot disabilities have been aggravated/ permanently progressed at an abnormally high rate due to or as the result of service-connected right knee disability?

In making this above assessments, the examiner should consider the Veteran's report that the claimed disabilities were aggravated by the right knee disability.

The examiner should provide reasons for the opinion and explain why the Veteran's reports are accepted or rejected.

2.  If determinations remain adverse to the Veteran, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




